Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 11/16/22 in response to the Office Action of 8/16/22 are acknowledged and have been entered.
	Claims 55-66 have been added by Applicant.
	Claims 35-66 are pending.
	Claims 35, 39, 41-43, and 52 have been amended by Applicant.
	Claims 35-66 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by Amendments.

Rejections Withdrawn
	The rejection of claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, is withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 101
Claims 35-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 35-66 are directed to natural phenomenon because the claims recite natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” include: levels of RNASE4 correlate with risk of prostate cancer, presence of prostate cancer, prognosis of prostate cancer, efficacy of treatment, and stage of prostate cancer. It is noted the independent claims recite treatment steps (“selected from the group consisting of radiation therapy, surgery, cryotherapy, ultrasound therapy, hormone therapy, chemotherapy, and immunotherapy”); however, the treatment steps are a generic laundry list of treatments commonly administered to subjects with various cancers (including prostate cancer) and do not require any particular treatment and are equivalent to an “apply it” step (see MPEP 2106.04(d)(2)). Therefore, the treatment steps of the independent claims do not integrate the judicial exception(s) into a practical application because: (1) the recited treatments do not particularly apply a correlation between levels of RNASE4 and risk of prostate cancer; (2) the recited treatments do not particularly apply a correlation between levels of RNASE4 and presence of prostate cancer; (3) the recited treatments do not particularly apply a correlation between levels of RNASE4 and prognosis of prostate cancer; (4) the recited treatments do not particularly apply a correlation between levels of RNASE4 and efficacy of treatment; and (5) the recited treatments do not particularly apply a correlation between levels of RNASE4 and stage of prostate cancer. Unlike treatment steps of independent claims, treatment steps of dependent claims (claims 36-37, for example) are passively recited and are not required to be performed by one performing the claimed method. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of determining a level of RNASE4 in a sample from a subject (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Treating subjects with cancer, including prostate cancer, with a therapy selected from radiation therapy, surgery, cryotherapy, ultrasound therapy, hormone therapy, chemotherapy, and immunotherapy is routine and conventional in the art (see [0074] of Paris et al (US 2017/0183744 A1; 6/29/17); see [0004] of White et al (US 2010/0256232 A1; 10/7/10); [0004]-[0012] of Averback et al (US 2016/0361380 A1; 12/15/16); and see [0005] of Cristofanilli et al (US 2006/0153808 A1; 7/13/06)) The active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression levels) are routinely performed in the art to obtain data regarding expression. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642